I
PER CURIAM:
El pasado 16 de marzo de 1989, con vista al informe del Director de la Oficina de Inspección de Notarías, Ledo. Govén D. Martínez Suris —expositivo de que el nota-rio Luis Figueroa Abreu no había cubierto las deficiencias sustanciales relativas a no haber adherido los sellos de rentas internas e impuesto notarial correspondientes a un sinnúmero de escrituras y afidávit— le concedimos quince (15) días para que compareciera por escrito a mostrar causa por la cual la suspensión temporera del notariado decretada el 27 de octubre de 1988 no debería ser definitiva. Fue notifi-cado personalmente el 28 de marzo de 1989.(1) Al día de hoy no ha comparecido.
*8121 — I I — I
Con fecha de 24 de abril de 1989, el licenciado Martínez Suris nos expuso que las deficiencias antes aludidas han cre-ado una incertidumbre en cuanto a la validez de documentos notariales y, además, ha privado al erario y a la Sociedad para Asistencia Legal de los derechos fiscales a que son acre-edores. También nos informa la falta de encuadernación de los protocolos de los últimos cuatro (4) años. El 28 de agosto actualizó ese informe. Al presente, el monto total de estas deficiencias asciende a $2,992.50, en concepto de sellos de rentas internas, y a $824 para la Sociedad para Asistencia Legal. Las deficiencias por concepto de otros sellos nota-riales son de $64, más el costo de encuadernación que tota-liza $120.
Las circunstancias expuestas son graves y atentan contra principios importantes, de interés público, consagrados en la Ley Notarial de Puerto Rico. Denotan una pobre práctica que debemos desalentar. Independientemente del curso ulterior que disciplinariamente pueda seguir, tras su suspensión temporera del ejercicio de la abogacía decretada el pasado 6 de abril de 1989 se imponen de inmediatos dos (2) pronunciamientos. Primero, ante su incomparecencia, reiterado incumplimiento a nuestras órdenes y negativa a corregir las deficiencias apuntadas, corresponde decretar su suspensión permanente del ejercicio de la notaría, y segundo, ordenar que con cargo a su fianza notarial, y en virtud del Art. 16 déla Ley Notarial de Puerto Rico vigente, 4 L.P.R.A. sec. 2034, el Colegio de Abogados de Puerto Rico proceda a satisfacer las cantidades antes desglosadas que resultan necesarias para cubrir las deficiencias antes apuntadas, incluso los honorarios de encuadernación.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Hernández Denton no intervino.

(1) Días después, el 6 de abril de 1989, en el asunto MC-88-62, ante su incum-plimiento a una orden nuestra mediante la cual le requeríamos que compareciera a la Oficina del Procurador General, con relación a una queja en su contra objeto de investigación, fue suspendido temporeramente del ejercicio de la abogacía.